MEMORANDUM**
Carlos Obidio Delgado-Portillo, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
Substantial evidence supports the IJ’s finding that Delgado-Portillo failed to establish that the anonymous telephone threats he received were made by the government or forces that the government is unable or unwilling to control. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir.2005). Accordingly, Delgado-Portillo is not eligible for asylum.
Because Delgado-Portillo failed to demonstrate eligibility for asylum, he also failed to meet the higher burden under withholding of removal. See id. at 1154.
Delgado-Portillo also failed to demonstrate that it is more likely than not that he will be tortured if returned to El Salvador, and therefore, he is not eligible for CAT relief. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.